Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,2,5-7,10-11,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ombrellaro et al. (US 7,967,679).
Ombrellaro discloses a tactile information presenting system comprising a tactile presenting device (Fig. 2), including a physical quantity generating device (Fig. 7) for presenting tactile output to a user, compressor 612 (Fig. 6) for driving an output from the tactile presenting device, wherein the tactile presenting device has two openings on opposite sides of the tactile presenting device on opposing surfaces with respect to the haptic presenting device 102 (Fig. 3)  for presenting tactile output to a user (Fig. 3, claim 10), including contact portions 704 to present haptics to user through at least two openings 702 (Fig. 7) on opposite sides of haptic presenting device 102 (Fig. 3), except for specifically stating that a “drive device” is used to provide haptics.
However, since compressor 612 drives air through hose to inflate bladder to provide tactile output, it would have been obvious to one of ordinary skill in the art that compressor would have been functionally equivalent to a drive device, since it drives air through the hose to activate tactile output.  One of ordinary skill in the art would have further found it obvious that tactile output could have been considered to be “haptics”, since both would have been sensory outputs of touch experienced by a user of the device.
Regarding claim 2, Ombrellaro discloses use of tactile non-presenting device pockets (Fig. 2) in which tactile actuators are housed.
Regarding claim 5, Ombrellaro discloses disposing physical quantity generating device bladder 704 in freely movable manner in tactile presenting device (Fig. 7) and independent from the tactile presenting device to generate a physical quantity (claim 10, col. 14, lines 19-46).
Regarding claim 6, Ombrellaro discloses a plurality of physical quantity generating devices (abstract, Fig. 3).
Regarding claim 7, Ombrellaro discloses that physical quantity generating device is an actuator (abstract, claim 10).
Claims 10-11 and 14-15 are rejected for the same reasons as set forth above with regard to claims 1-2 and 5-7.

2.	On page 9  of remarks filed 2-23-21 it is stated that Ombrellaro does not disclose haptic presenting device with two opeinings on opposite sides with contact portion to present haptics through the openings, but as clearly articulated in paragraph No. 1 above, Ombrellaro does disclose contact portions 704 presenting haptics to user through openings on opposite sides of haptic presenting device (Figs. 3,7), the front panel of haptic presenting device 102 being a first surface and rear panel of haptic presenting device 102 being a second opposing surface when device 102 is worn by a user.

3.	This is a continuation of applicant's earlier Application No. 16/215,974.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689